NUMBER 13-10-00506-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

LAWRENCE BENNY BROWN JR.,                                                 Appellant,

                                          v.

THE STATE OF TEXAS,                                  Appellee.
____________________________________________________________

               On Appeal from the 24th District Court
                    of Victoria County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Rodriguez and Benavides
                     Memorandum Opinion Per Curiam

       Appellant, Lawrence Benny Brown Jr., attempted to perfect an appeal from a

conviction for delivery of a controlled substance. We dismiss the appeal for want of

jurisdiction.

       Sentence in this matter was imposed on June 9, 2010, counsel filed a motion for

new trial on July 9, 2010, and notice of appeal was filed on September 8, 2010. On
November 29, 2010, the Clerk of this Court notified appellant that it appeared that the

appeal was not timely perfected and that the appeal would be dismissed if the defect was

not corrected within ten days from the date of receipt of the Court=s directive.           In

response appellant has filed a motion for leave to file notice of appeal which indicates that

appellant’s counsel was recently appointed and that appellant’s previous counsel missed

the deadline for filing a notice of appeal.

       Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the day sentence is imposed or suspended

in open court unless a motion for new trial is timely filed. TEX. R. APP. P. 26.2(a)(1).

Where a timely motion for new trial has been filed, notice of appeal shall be filed within

ninety days after the sentence is imposed or suspended in open court. TEX. R. APP. P.

26.2(a)(2). The time within which to file the notice may be enlarged if, within fifteen days

after the deadline for filing the notice, the party files the notice of appeal and a motion

complying with Rule 10.5(b) of the Texas Rules of Appellate Procedure. See TEX. R.

APP. P. 26.3.

       Appellant timely filed a motion for new trial. Therefore, his notice of appeal was

due to have been filed on or before September 7, 2010. See TEX. R. APP. P. 26.2(a)(2).

Although the notice of appeal herein was filed within the fifteen day time period, no such

motion for extension of time was filed within the fifteen day time period.          See id.

Accordingly, appellant’s motion for leave to file notice of appeal is DENIED.

       This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent a


                                              2
timely filed notice of appeal, a court of appeals does not obtain jurisdiction to address the

merits of the appeal in a criminal case and can take no action other than to dismiss the

appeal for want of jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1998). Appellant may be entitled to an out-of-time appeal by filing a post-conviction writ

of habeas corpus returnable to the Texas Court of Criminal Appeals; however, the

availability of that remedy is beyond the jurisdiction of this Court. See TEX. CODE CRIM.

PROC. ANN. art. 11.07, ' 3(a) (Vernon 2005); see also Ex parte Garcia, 988 S.W.2d 240

(Tex. Crim. App. 1999).

       The appeal is DISMISSED FOR WANT OF JURISDICTION.



                                                         PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).
Delivered and filed the
13th day of January, 2011.




                                             3